DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Applicant has argued that the cite prior art of Mehdizadeh/Sabina fail to provide for the limitation of the objective lens being both in an interior of the suction device and behind the suction opening in a x-x flowing direction of any fluid being suctioned into the suction opening by asserting that element 408 is not a suction tube, however element 408 was never relied upon in the office action for any of the claimed elements. The position of the applicant is, as best understood by examiner, that element 406 which is a camera unit with an objective lens is not behind or below the suction opening. However as best understood from the instant specification the “suction opening is at best the region of element 20 shown below with Examiner’s best understanding of the side view of the device. This understanding is that the opening 20 is a large curved opening with the objective lens 24 “below” and behind the opening in relation the z-axis as any possible understanding of the x-axis is just that the objective lens is “along the longitudinal axis (x-x)”, and only behind the flowing direction of the fluid in relation to the suction opening which would again be a “behind” in relation to the z plane of the lens. The provided drawings make clear that the lens would be both “below” and “behind” the suction opening only in regards to the “z” plane. Applicant would be advised that more accurate terms be used to clarify the intended location of the lens and which actual part of the suction opening curved edge would be excluded or included in their intended understanding of element 20. As such the prior art of Mehdizadeh does provide for the objective lens to be both below the suction opening when the device would be on an upper jaw, as the term “below” is related to directions based on an understanding of objects orientated to the center of .  


    PNG
    media_image1.png
    560
    790
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    399
    591
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdizadeh et al. (US 2005/0084816 A1) in view of Sabina et al. (US 2019/0011996 A1).
Regarding claims 1, and 2, Mehdizadeh discloses a dental suction device (title disclosing intra-oral camera, Fig. 7f element 413 being a suction line), having a hollow base body (Fig. 7f element 401), an inner surface (Fig. 7f inside of element 401), an outer surface (Fig. 7f external surface of element 401), and a longitudinal axis (See Image below), a connection opening for a hose (Fig. 7f element 412), and a suction/vacuum conduit  (fig. 7f element 14), with in the course of the extent of the base body an objective is provided/disposed in the region of the suction (Fig. 7f element 406, paragraph [0026] lines 1-6 disclosing an objective lens operable to take images) and a connection to a monitor that displays images/video taken by the objective (paragraph [0027] disclosing outputs of the image to a display, Fig. 1 element 30), a zoom controller of the objective lens that performs a zooming/enlarging function on the image taken by the objective lens (paragraph [0010] lines 17-20 disclosing the enlargement of the 

    PNG
    media_image3.png
    596
    811
    media_image3.png
    Greyscale

Mehdizadeh discloses structure substantially identical to the instant application as discussed above but fails to explicitly discloses where the hollow body is tubular instead of rectangular (paragraph [0034] lines 1-4), however it would have been an obvious matter of design choice to make the different 
Mehdizadeh discloses structure substantially identical to the instant application as discussed above, including where the controls include various input devices (paragraph [0020] disclosing joysticks, mouse, trackballs, and other manipulate able devices) but fails to explicitly disclose where the zoom controller is a slide control that is operable using a single finger that is located on a side of the dental device and is operable during treatment with a single finger.
However, Sabina discloses an intraoral device for scanning (title and abstract) having a handheld tubular device (Fig. 2 element 200) with an objective (Fig. 2 element 220) and a zoom element (paragraph [0051] lines 1-5 disclosing zooming) and a zoom controller that is a slide control that is located on the side of the dental device that is operable during a treatment using a single finger of a user (Fig. 2 element 230 being a touch sensor that is operable with a single finger and reads sliding motions, paragraph [0069] lines 1-7, 31-32 single finger, zoom in or out).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the zoom controller including a slide control on a side of a dental device being operable during treatment by a single finger as taught by Sabina into the dental device as taught by Mehdizadeh for the purpose of providing for a dental device which would allow for improved efficiency of workflow with using a dental device as taught by Sabina (paragraph [0019] lines 1-10). 
Regarding claim 4, Mehdizadeh/Sabina as combined above discloses structure substantially identical to the instant application as discussed above but fails to further explicitly disclose where the controller of the objective is comprised of a push button located on a side of the device and where the push button is operable to either start and end a recoding or a video or take an image.

 	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate a push button on the side of a dental device which would be operable to perform either the taking of an image or start/stop recording of a video as taught by Sabina into the dental device as taught by the combination of Mehdizadeh/Sabina for the purpose of providing for a dental device which would allow for improved efficiency of workflow with using a dental device as taught by Sabina (paragraph [0019] lines 1-10). 
Regarding claim 5, Mehdizadeh further discloses where the device includes a processor and a connection to a data storage where the processor is operable to store images, video, or a combination to a memory storage (paragraph [0025] all disclosing a computer that processes images and stores them that is connected to the device, paragraph [0019] lines 1-25 disclosing video as well as computer storage and processing by a program).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        03/04/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772